Citation Nr: 1211342	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, to include asthma and chronic bronchitis, including as due to exposure to Agent Orange, and claimed as secondary to service-connected disability.

2.  Entitlement to service connection for emphysema, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

REMAND

Medical evidence of record establishes that the Veteran has been diagnosed with chronic obstructive pulmonary disease, to include asthma and chronic bronchitis, and with emphysema.  The Veteran asserts that his diagnosed pulmonary disorders are due to exposure to Agent Orange in service.  In the alternative, he asserts that his chronic obstructive pulmonary disease is secondary to his service-connected ischemic heart disease.  

VA has conceded the Veteran was exposed to Agent Orange in Korea in service.  However, a clinical opinion has not been obtained as to whether any current pulmonary disability is etiologically related to the Veteran's exposure to Agent Orange in service.  Further, a private physician opined in an August 2010 statement that the Veteran's chronic obstructive pulmonary disease could significantly affect his ischemic heart disease.  However, the record is devoid of any clinical opinion as to whether the service-connected ischemic heart disease has chronically aggravated the chronic obstructive pulmonary disease.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As outlined above, such criteria have been met in this case.

When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, action shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  When the examination is scheduled in conjunction with an original claim other than a compensation claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a)(b) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA pulmonary examination to determine the nature and etiology of all current pulmonary disabilities.  The appellant's claims folder should be provided to the VA clinician for review in conjunction with the examination.  The VA clinician is requested to provide a medical opinion to determine the following:

* Whether it is at least as likely as not (50 percent or greater) that the appellant has a chronic pulmonary disability, to include emphysema, and/or chronic obstructive pulmonary disease, to include asthma and/or chronic bronchitis, that is due to service, to include exposure to Agent Orange;

* Whether it is at least as likely as not (50 percent or greater) that the appellant has a chronic pulmonary disability, to include emphysema, and/or chronic obstructive pulmonary disease, to include asthma and/or chronic bronchitis, that is proximately due to, the result of, or chronically aggravated by, service-connected ischemic heart disease, and if chronically aggravated thereby, the extent of such aggravation, or whether any increase in disability is due to the natural progress of the disease.


The clinician should review the claims folder and this fact should be noted in the accompanying medical report. 

All opinions expressed should be accompanied by complete rationales.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




